Title: To George Washington from Jonathan Trumbull, Sr., 12 December 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Decr 12th 1776

Among the variety & important Objects which I have no doubt every moment press on your mind and command your attention, I beg leave to suggest to you the distress of our prisoners in Newyork, which upon every principle of humanity as well as policy, demands the most speedy method to be come into and accomplished for their relief. Major Welles of one of the Battalions of this State, among the Prisoners in Newyork, is now suffered on his parole, to come from thence into this State to sollicit relief for the Prisoners there; by him I understand Col. Miles is permited to goe to Philadelphia on the same Errand, the representation made to us by Major Welles is, that we have in Newyork between three & four thousand prisoners, the privates all close confin’d upon about half allowance, great number of them almost naked, their confinment is so close & crowded that they have scarce room to move or lie down, the air stagnate & Corrupt, numbers dying dayly, arising principally from their close Confinment, applications have been made to Genl Howe for relief but in vain, he expresses himself with great humanity but yet the number are so great, & not haveing a

Country to dispose them in, as we have for our Prisoners, and giveing enlargment in Newyork would be attended with great hazzard he most heartily wishes for an Exchange, & that it does not lye at his door that it is not accomplished before this time; he has been both ready & willing, but the delay is on our part, besides he is willing to exchange Officer for Officer of equal Rank, private for private, & when that is done to release the remainder to return to their homes on their parole; We entertain not the least doubt of your great humanity & that the relief of these unhappy Sufferers lyes near your heart. we are also in some measure sensible of the amazing weight & burthen that has especially for some months pass’d lain upon ⟨you⟩ and also of the disadvantages you have been under to accomplish this exchange. we are convinced of your inclination by the early attention you have paid to that Subject manifested by your Letter to me to make the necessary preparations therefor. but Sir, you will suffer me to give one hint more to your Excellency to Shew the necessity of speedily attending to this matter if possible, that is, the privates suffer so amazingly, their lives in danger every moment, tho’ they abhor the thot, and it is only despair drives them to it, as Skin for Skin, all a man has he will give for his life, if they cannot soon be releived, they must yield to the offer made them, and enlist themselves into the Kings Service, necessity will soon compel them, about three hundred have already yielded to the Temptation. the effect a delay of this matter has upon the present enlistment for the New Army, will not Escape your Consideration.
I thot it my Duty to acquaint your Excellency with these matters, and have no doubt you will attend to every Object according to its weight & merrit. It may be convenient to send the Prisoners in this State from the several Towns where they are kept under Guard of the Troops of our four new raised Battalions, who are to continue in Service till the 15th of March next—Parties from those several Towns, going on to their Service, may very conveniently do it, and the Prisoners goeing in such small parties will not be dangerous—and it may be so concerted that they arrive at the place appointed, near at the same time—I have sent forward Mr Alden with this, who will wait on you for your Answer & advice for my future Conduct herein, with such other Intelligence as you may think convenient to transmit me.
I have to advise you the Enemy seem to be spreading in every quarter, a few days since about ten of their Ships of War with about eighty transports lay off New London harbor, since which they have proceeded to Rhodisland & up Providence Bay, haveing from five, & some say to 8000 Land Forces with them, an attack upon Providence is every day expected, we are alarmd for our neighbours, & the near approach of the Enemy, are sending forward all the force we can from our Militia

nearest that State for their relief, and at the sametime we are calld upon for an additional force westward on the borders of Newyork, as by the removal of so great a part of the continental forces west of Hudson River, leaves us in a great measure naked, & defenceless on this side. hope to hear your Excellency is supported by a numerous accretion to your Army from Pensylvania & the Jerseys, and that God Almighty may yet so prosper our Arms as to give a check to the Rapid progress of the Enemy, & that he will yet Crown this year with Victory over the Enemies, & Salvation to his oppressed People. I am, with great Esteem and Regard Sir Your most obedient humble Servant

Jonth; Trumbull

